COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Christine E. Reule v. Sherwood Valley 1 Counsel of
                            Homeowners, Inc., George Henry Ramsey, III, Terry A.
                            Frazee and Daniel Goldberg

Appellate case number:      01-17-00593-CV

Trial court case number:    2016-37895

Trial court:                80th District Court of Harris County

        This Court’s May 1, 2018 Order had ordered the pro se appellant, Christine E.
Reule, to provide a mailing address for shipment of the appellate records CD or else pick
up the CD from the Clerk of this Court within thirty days of that Order. On May 30,
2018, appellant timely filed a response, providing a P.O. Box mailing address that she
will be able to check starting on June 14, 2018, and requesting that this Court set her
briefing schedule after that date. In addition to the reporter’s records, appellant requests
that this Court mail her the clerk’s and any supplemental clerk’s records in this appeal.

       Accordingly, the Court ORDERS the Clerk of this Court to mail the September
25, 2017 reporter’s record, the August 24, 2017 clerk’s record, the September 11, 2017
clerk’s record on indigence, and the supplemental clerk’s records, filed on October 26,
2017, October 31, 2017, and May 14, 2018, via CD in this appeal to appellant within 7
days of this Order, at no cost to appellant. Appellant is ORDERED to file her appellate
brief no later than 60 days from the date of this Order. See TEX. R. APP. P. 2, 38.6(a)(2).

        Furthermore, appellant requests that this Court transfer the reporter’s records from
her three prior appeals, under appellate cause numbers 01-16-00604-CV, 01-16-00690-
CV, and 01-17-00091-CV, into this case and also requests that those records be mailed to
her. This Court takes judicial notice of those prior cases filed by appellant as follows:
(1) the Clerk of this Court mailed an appellate record CD to the pro se appellant, upon her
request, on September 8, 2016, in 01-16-00604-CV, which was an appeal from a July 13,
2016 order, and our mandate issued on January 12, 2017, before the April 27, 2017
judgment on appeal was signed in this case; (2) there were no records filed by the pro se
relator in 01-16-00690-CV, which was a petition for a writ of injunction; and (3)
appellant was represented by counsel, G.P. Matherne, in both 01-16-00604-CV and 01-
17-00091-CV, and that latter appeal was from a February 1, 2017 judgment under a
different trial court cause number 1087952 and different trial court, the County Civil
Court at Law No. 3, than the April 27, 2017 judgment involved in this appeal under trial
court cause number 2016-37895 from the 80th District Court. See Douglas v. Am. Title
Co., 196 S.W.3d 876, 877 n.1 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (citation
omitted) (“We may take judicial notice of our own records involving the same parties and
subject matter.”). Thus, to the extent that appellant’s response is construed as a motion to
transfer the reporter’s records from her three prior appeals into this case and to mail her
those reporter’s records, that motion is denied because those prior appeals arise from
different orders or from a different trial court cause number and trial court than the ones
involved in this appeal.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court

Date: June 12, 2018